—In an action to recover *541damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated October 22, 1997, which denied his motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The evidence submitted by the plaintiff on his motion established that the defendant failed to stop at a stop sign and made out a prima facie case that the accident resulted solely from the defendant’s negligence (see, Vehicle and Traffic Law § 1142 [a]; Bolta v Lohan, 242 AD2d 356; Gamar v Gamar, 114 AD2d 487). The evidence submitted by the defendant in opposition did not raise a triable issue of fact and was insufficient to defeat the plaintiffs motion for summary judgment on the issue of liability (see, Maxwell v Land-Saunders, 233 AD2d 303). Rosenblatt, J. P., Ritter, Copertino and McGinity, JJ., concur.